Title: John Adams to Isaac Smith Sr., 13 December 1784
From: Adams, John
To: Smith, Isaac, Sr.


        
          Sir
          Auteuil December 13th: 1784.
        
        I received your Favour of 18 August with its Accompaniments. We are all well and very happy.
        I should have been very glad to have received Mrs: Macaulay. if I had been in Braintree and am much surprized to learn that 60 to 25 makes a greater odds in lawful Wedlock than out of it.
        This celebrated literary Character professes political Principles so nearly like those which we profess that I really think it would have been better Policy, if she had been more generally received, since I know not that her Conduct has forfeited the Esteem of the World.
        I should be very glad to learn the State of our Fishery since the Peace, what Number of Vessells have been employ’d each year, and to what Towns they belong? What success they have had, and what has been done with the Fish? the Same of the Whale Fishery. Is there any Way to come at the Knowledge of all the Imports and Exports from the Massachusetts? What is the State of the French

Fishery? what of the English &c &c &c. how do your Distilleries go on? and how your Sugar houses? what Number of each in the Town of Boston, and the other Towns?
        My best Regards to my Aunt, your two Sons & Mr: & Mrs: Otis.
        With great Respect &c.
      